internal_revenue_service number release date index number ------------------------ ------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148263-07 date april -------------------------------------------- - legend wife -------------------------------------------- husband -------------------------------------------- date -------------------------- trust -------------------------------------------- ----------------------------------------------------------------------- daughter ---------------------------- attorney ----------------------------- law firm ------------------------------- company --------------------------------------- a ------------- b ---------- year ------- date --------------------------- attorney ------------------------------ date ------------------ year ------- date --------------------- date ----------------------- dear ---------------- plr-148263-07 this is in response to a letter from your authorized representative dated date and subsequent submissions requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate husband’s generation-skipping_transfer gst exemptions to a transfer to trust the facts and representations submitted are summarized as follows on date husband and wife established an irrevocable_trust trust for the benefit of their daughter and her children the trust agreement was drafted by husband and wife’s estate planner attorney in law firm to hold husband and wife’s stock in company an operating company in a manner that would maintain company’s status as a subchapter_s_corporation attorney was named as trustee of trust also on date husband and wife transferred to trust their community_property interests in a shares of company common_stock which represented b percent of the total outstanding shares of company the other owners of company are not related to husband and wife form sec_709 united_states gift and generation-skipping_transfer_tax returns were not filed to report the transfer to trust and to allocate husband and wife’s gst exemptions to the transfer husband and wife relied solely on attorney for all tax_advice and estate_planning from their initial meeting in year until attorney’s death on date daughter attended every meeting attorney held with husband and wife wife died on date husband hired attorney as husband’s attorney and daughter as independent executor of wife’s estate hired attorney to represent the estate early in year while preparing the form_706 united_states estate and generation-skipping_transfer_tax return for wife’s estate attorney discovered that no gift_tax returns had been filed to report the year transfers to trust and to allocate gst_exemption to those transfers in affidavits daughter states that none of husband and wife’s tax advisors from year until the time attorney discovered the failure_to_file the return had mentioned or discussed the requirement to file a gift_tax_return or the need to allocate gst_exemption to the trust husband died on date daughter was appointed independent executor for his estate and hired attorney as the attorney representing the estate attorney prepared form sec_709 reporting husband and wife’s date transfers to trust and filed these form sec_709 on or about date on each form_709 the respective taxpayer’s gst_exemption is allocated using a formula allocation to the reported value of the taxpayer’s community_property interest in the transferred shares of company stock an attachment to each form_709 states that the taxpayer is seeking relief to make this allocation and that this allocation is contingent upon the taxpayer receiving plr-148263-07 the relief a copy of the ruling_request is also attached to each form_709 husband’s estate requests an extension of time under sec_2642 and sec_301_9100-3 to make a retroactive_allocation of husband’s available gst_exemption to the date transfer to trust of his community_property interest in company stock based on the gift_tax value of such stock on date sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 in effect at the time of the transfer provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent plr-148263-07 contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that wife may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 wife may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-148263-07 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied husband’s estate is granted an extension of time of days from the date of this letter to allocate husband’s available gst_exemption to the date transfer to trust of his community_property interest in company stock based on the gift_tax value of such stock on date the allocation should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for the year in which the date transfer was made and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by husband’s estate and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on whether trust will have a zero inclusion_ratio as a result of the allocation of husband’s gst_exemption to the date transfer to the trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
